29 A.3d 265 (2011)
In re Robert TEIR, Respondent.
No. 11-BG-678.
District of Columbia Court of Appeals.
Filed October 6, 2011.
BEFORE: OBERLY, Associate Judge, STEADMAN and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified copy of the Agreed Judgment of Probated Suspension from the State Bar of Texas, suspending respondent from the practice of law in that jurisdiction for a period of eighteen months, all stayed in favor of the probation imposed by Texas, this court's June 20, 2011 order directing him to show cause why identical reciprocal discipline should not be imposed, respondent's response, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that the reasons given by respondent in his response to why reciprocal discipline should not be imposed do not fall within the exceptions to reciprocal discipline listed in D.C. Bar Rule XI § 11(c), it is
ORDERED that, Robert Teir, Esquire, is hereby suspended for a period of eighteen months, all stayed in favor of an eighteen-month probationary period subject to the conditions imposed by the State of Texas that he not engage in professional misconduct or violate any state or federal criminal statutes.